

115 HR 6960 IH: See the Board Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6960IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Schiff (for himself, Mrs. Napolitano, Mrs. Torres, Ms. Jackson Lee, Ms. Clarke of New York, Mr. Payne, Mr. Vela, Ms. Hanabusa, Ms. Lofgren, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a grant program to support access to free eye care services for students attending
			 public elementary schools and secondary schools.
	
 1.Short titleThis Act may be cited as the See the Board Act. 2.Grant program to support access to free eye care services for students at public schools (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall, subject to subsection (d), establish a grant program under which the Secretary awards grants to eligible entities that provide a qualifying eye care services program to purchase portable or mobile optometry equipment and to pay for appropriate operational costs, including direct health care or service delivery costs, for the provision of free eye care services through such program to students attending public elementary schools or secondary schools (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)).
 (b)Eligible entities describedFor purposes of this section, an eligible entity is a nonprofit organization. (c)Qualifying eye care services programFor purposes of this section, the term qualifying eye care services program means a program under which such services are furnished free of charge to students attending public elementary schools or secondary schools (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) through the use of mobile eye clinics or mobile clinics that use portable equipment to bring screenings, exams, and an optical shop to such students. Such a program may use qualified health care providers at such schools or ophthalmic technicians for screening, optometrists or ophthalmologists for follow-up examinations, and an optician and dispensary for such students to be given glasses at such schools.
 (d)Sense of CongressIt is the sense of Congress that eligible entities awarded grants under this section should, to the greatest extent possible, provide information to students described in subsection (a) and parents of such students about the importance of adhering to the medically recommended schedule for comprehensive eye exams.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2019 through 2024.
			